Beasley, Judge,
concurring specially.
I concur in all that is said except that I would consider the discussion regarding insufficient evidence of abandonment to be merely dicta. We have ruled, rightly, that the superior court applied the wrong statutory criteria. Having so concluded, reversal is in order. Since the court never weighed and ruled on the evidence of abandonment, I do not believe it is incumbent on this reviewing court to do so in the first instance.
Philip T. Raymond III, for appellees.